Exhibit 10.12

Inventure Foods, Inc.
2015 Equity Incentive Plan

Performance Share Units Notice

 

Name of Grantee:

 

This Notice evidences the Award for a target number (“Target PSUs”) of
performance share units (each, a “PSU,” and collectively, the “PSUs” or
“Performance Units”) of Inventure Foods, Inc. (the “Company”), granted to you
pursuant to the Inventure Foods, Inc. 2015 Equity Incentive Plan (the “Plan”)
and conditioned upon your agreement to the terms of the attached Performance
Share Units Agreement (the “Agreement”).  This Notice constitutes part of and is
subject to the terms and provisions of the Agreement and the Plan, which are
incorporated by reference herein.  Each PSU is a bookkeeping entry representing
the equivalent in value of one share of the Company’s Stock.  The number of PSUs
that you actually earn for a Performance Period will be determined by the level
of achievement of the Performance Goals in accordance with Exhibit A to the
Agreement. 

Grant Date: 

Performance Period: The period starting on [DATE] and ending on [DATE].

Target PSUs: 

 

Inventure Foods, Inc.

 

Date

 

I acknowledge that I have read the Agreement, the Plan, and the prospectus for
the Plan.  I agree to be bound by all of the provisions set forth in those
documents.  I also consent to electronic delivery of all notices or other
information with respect to the PSUs or the Company.

 

Signature of Grantee

 

Date

 



WEST\275868881.1 

--------------------------------------------------------------------------------

 

 

Performance Share Units Agreement
under the
Inventure Foods, Inc. 2015 Equity Incentive Plan

 

1.Terminology.  Unless otherwise provided in this Agreement, capitalized terms
used herein are defined in the Glossary at the end of this Agreement or in the
Plan.

2.Performance Units.

(a)Performance Goals/Determination.  The number of PSUs you earn for the
Performance Period will be determined after the end of the Performance Period
based on the level of achievement of the Performance Goals in accordance with
Exhibit A attached hereto.  All determinations of whether Performance Goals have
been achieved and the number of PSUs you earn shall be made by the Committee in
its sole discretion.  Following completion of the Performance Period, the
Committee will review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and the number
of PSUs that you may earn, subject to compliance with the remaining terms of
this Agreement.  Such certification shall be final, conclusive and binding on
you and on all other persons, to the maximum extent permitted by law.

(b)Vesting.  All of the PSUs are nonvested and forfeitable as of the Grant
Date.  Except as otherwise provided herein, the PSUs will vest and become
nonforfeitable on the date the Committee certifies the achievement of the
Performance Goals in accordance with Section 2(a), subject to your continuous
Service from the Grant Date through such certification date.  The number of PSUs
that vest and become payable under this Agreement shall be determined by the
Committee based on the level of achievement of the Performance Goals set forth
in Exhibit A and shall be rounded to the nearest whole PSU.    None of the PSUs
will become vested and nonforfeitable after your Service ceases.    Failure to
achieve at least the minimum performance target shall result in the forfeiture
of all PSUs.

(c)Termination of Service.  Except as otherwise expressly provided in this
Agreement, if your continuous Service (as defined in the Plan) terminates for
any reason at any time before all of your PSUs have vested, your unvested PSUs
shall be automatically forfeited upon such termination of continuous Service and
neither the Company nor any Affiliate shall have any further obligations to you
under this Agreement.    Notwithstanding the foregoing, if your continuous
Service terminates in [YEAR] or [YEAR] as a result of your death, Disability,
termination by the Company without Cause, or termination by you for Good Reason,
 then, as of your date of termination, you will become vested in the number of
PSUs determined by multiplying the total of one-third of the Target PSUs for
each full fiscal year of the Performance Period completed prior to such
termination by a fraction where the numerator is actual cumulative EBIDTA for
the full fiscal years of the Performance Period completed prior to such
termination (not to exceed the Cumulative Performance Goal) and the denominator
is the Cumulative Performance Goal set forth in Exhibit A.

(d)Effect of a Change in Control and other Significant Transactions.  If there
is a Change in Control in [YEAR],  [YEAR] or [YEAR],  and you are in continuous
Service from the Grant Date through the date of such Change in Control,  then,
as of the effective date of the Change in Control, you will become vested in the
number of PSUs determined by multiplying the Target PSUs by a fraction where the
numerator is actual cumulative EBIDTA for the full fiscal years of the
Performance Period completed prior to such Change in Control (not to exceed the
Cumulative Performance Goal) and the denominator is the Cumulative Performance
Goal set forth in Exhibit A.  Notwithstanding the foregoing, vesting will be
limited if and to the extent that the vesting would result in a Section 280G
Event.  No PSUs will vest if you are not in continuous Service on the date of
the Change in Control, and unvested PSUs will thereupon terminate.



WEST\275868881.1 

--------------------------------------------------------------------------------

 



If the Company is involved in an acquisition or divestiture transaction in
[YEAR],  [YEAR] or [YEAR] that does not constitute a Change in Control, and such
transaction is material to the Company, as determined by the Board in its
discretion, then, as of the effective date of the transaction, (i) you will
become vested in the number of PSUs determined as if you had been terminated by
the Company without Cause as of the effective date of such transaction, pursuant
to Section 2(c), and (ii) the remaining portion of the Target PSUs shall be
eligible to vest upon completion of the Performance Period in accordance with a
revised Performance Goal that reflects the nature and magnitude of such
transaction’s effect on the Company’s business; provided, however, that such
vesting and modification shall only occur if the PSUs will remain eligible for
the performance-based exception from the tax deductibility limitations of
Section 162(m) of the Code,  to the extent that the Award is intended to be
performance-based compensation thereunder, as determined by the Committee in its
discretion.

(e)Manner of PSU Settlement.  You are not required to make any monetary payment
(other than applicable tax withholding, if required) as a condition to
settlement of the PSUs.  The Company will issue to you, in settlement of your
PSUs and subject to satisfaction of tax withholding, the number of whole shares
of Stock that equals the number of whole PSUs that become vested, and such
vested PSUs will terminate and cease to be outstanding upon such issuance of the
shares.    Upon issuance of such shares, the Company will determine the form of
delivery (e.g., a stock certificate or electronic entry evidencing such shares)
and may deliver such shares on your behalf electronically to the Company’s
designated stock plan administrator or such other broker-dealer as the Company
may choose at its sole discretion, within reason.

(f)Timing of PSU Settlement.  Your PSUs will be settled by the Company, via the
issuance of Stock as described herein, on the date that the PSUs become vested
and nonforfeitable or within thirty (30) days thereafter.  However, if a
scheduled issuance date falls on a non-trading day, such issuance date shall
instead fall on the next following trading day.

3.Restrictions on Transfer.   Neither this Agreement nor any PSU may be
assigned, transferred, pledged, hypothecated or disposed of in any way, whether
by operation of law or otherwise, and no right hereunder may be subject to
execution, attachment or similar process.  All rights with respect to this
Agreement shall be exercisable during your lifetime only by you or your guardian
or legal representative.

4.Tax Withholding.    On or before the time you receive a distribution of the
shares of Stock subject to your PSUs, or at any time thereafter as requested by
the Company, you hereby authorize any required withholding from the Stock
issuable to you and/or otherwise agree to make adequate provision in cash for
any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or any Affiliate which arise in
connection with your PSUs (the “Withholding Taxes”).

Additionally, the Company may, in its sole discretion, satisfy all or any
portion of the Withholding Taxes obligation relating to your PSUs by any of the
following means or by a combination of such means: (i) withholding from any
compensation otherwise payable to you by the Company; (ii) causing you to tender
a cash payment; (iii) if the Stock is then listed for public trade on a national
securities exchange or market, permitting you to enter into a “same day sale” or
“sell to cover” commitment with a broker-dealer that is a member of the
Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby you
irrevocably elect to sell a portion of the shares to be delivered under the
Agreement to satisfy the Withholding Taxes and whereby the FINRA Dealer
irrevocably commits to forward the proceeds necessary to satisfy the Withholding
Taxes directly to the Company; or (iv) withholding shares of Stock from the
shares of Stock issued or otherwise issuable to you in connection with the PSUs
with a Fair Market Value (measured as of the date shares of Stock are issued to
you) equal to the amount of such Withholding Taxes; provided, however, that the
number of such shares of Stock so withheld shall not exceed the amount necessary
to satisfy the Company’s required tax withholding obligations using the minimum
statutory withholding rates for federal, state, local and

3

WEST\275868881.1 

--------------------------------------------------------------------------------

 



foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income if required to avoid adverse accounting treatment.
  Unless the tax withholding obligations of the Company and/or any Affiliate are
satisfied, the Company shall have no obligation to deliver to you any Stock.
  In the event the Company’s obligation to withhold arises prior to the delivery
to you of Stock or it is determined after the delivery of Stock to you that the
amount of the Company’s withholding obligation was greater than the amount
withheld by the Company, you agree to indemnify and hold the Company harmless
from any failure by the Company to withhold the proper amount.

5.Adjustments for Corporate Transactions and Other Events; Adjustment of
Performance Goals.  Section 4.4 and Section 13 of the Plan describe adjustments
that may be made to PSUs as a result of corporate transactions and the treatment
of PSUs in corporate transactions.

In addition, the Administrator may, in its sole discretion, provide that one or
more objectively determinable adjustments shall be made to the manner in which
one or more of the Performance Goals is to be calculated or measured to take
into account, or ignore, one or more of the following: (1) items related to a
change in accounting principle; (2) items relating to financing activities; (3)
expenses for restructuring or productivity initiatives; (4) other non-operating
items; (5) items related to acquisitions; (6) items attributable to the business
operations of any entity acquired by the Company during the Performance Period;
(7) items related to the sale or disposition of a business or segment of a
business; (8) items related to discontinued operations that do not qualify as a
segment of a business under U.S. generally accepted accounting principles; (9)
items attributable to any stock dividend, stock split, combination or exchange
of stock occurring during the Performance Period; (10) any other items of
significant income or expense which are determined to be appropriate
adjustments; (11) items relating to unusual or extraordinary corporate
transactions, events or developments, (12) items related to amortization of
acquired intangible assets; (13) items that are outside the scope of the
Company’s core, on-going business activities; (14) changes in foreign currency
exchange rates; (15) items relating to changes in tax laws; (16) certain
identified expenses (including, but not limited to, cash bonus expenses,
incentive expenses and acquisition-related transaction and integration
expenses); (17) items relating to asset impairment charges; or (18) items
relating to gains or unusual or nonrecurring events or changes in applicable
law, accounting principles or business conditions.  Such determinations shall be
made within the time prescribed by, and otherwise in compliance with, Section
162(m) of the Code to the extent that the Award is intended to be
performance-based compensation thereunder.

6.Non‑Guarantee of Employment or Service Relationship.  Nothing in the Plan or
this Agreement shall alter your at‑will or other employment status or other
service relationship with the Company, nor be construed as a contract of
employment or service relationship between the Company and you, or as a
contractual right of you to continue in the employ of, or in a service
relationship with, the Company for any period of time, or as a limitation of the
right of the Company to discharge you at any time with or without cause or
notice and whether or not such discharge results in the forfeiture of any
nonvested and forfeitable PSUs or any other adverse effect on your interests
under the Plan.

7.Clawback Policy.  Notwithstanding anything to the contrary in this Agreement,
all PSUs payable or shares of Stock issued in settlement of PSUs  shall be
subject to any clawback policy adopted by the Company from time to time
regardless of whether the policy is adopted after the date on which the PSUs are
granted, vest, or are settled by the issuance of shares of Stock.

8.Rights as Stockholder.  You shall not have any of the rights of a stockholder
with respect to any shares of Stock that may be issued in settlement of the PSUs
until such shares of Stock have been issued to you.

9.The Company’s Rights.  This Agreement shall not affect in any way the right or
power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business, or any merger or

4

WEST\275868881.1 

--------------------------------------------------------------------------------

 



consolidation of the Company, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Stock or the rights thereof, or the dissolution or liquidation of
the Company, or any sale or transfer of all or any part of the Company’s assets
or business, or any other corporate act or proceeding, whether of a similar
character or otherwise.

10.Restrictions on Issuance of Shares.  The issuance of shares of Stock upon
settlement of the PSUs shall be subject to and in compliance with all applicable
requirements of federal, state, or foreign law with respect to such
securities.  No shares of Stock may be issued hereunder if the issuance of such
shares would constitute a violation of any applicable federal, state, or foreign
securities laws or other law or regulations or the requirements of any stock
exchange or market system upon which the Stock may then be listed.  The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance of any shares subject to the PSUs shall relieve the Company
of any liability in respect of the failure to issue such shares as to which such
requisite authority shall not have been obtained.  As a condition to the
settlement of the PSUs, the Company may require you to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation, and to make any representation or warranty
with respect thereto as may be requested by the Company.

11.Notices.  All notices and other communications made or given pursuant to this
Agreement shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five (5)
days after deposit in the United States mail, postage prepaid, addressed to you
at the last address you provided to the Company, or in the case of notices
delivered to the Company by you, addressed to the Company for the attention of
its Secretary at its principal executive office or, in either case, if the
receiving party consents in advance, transmitted and received via telecopy or
via such other electronic transmission mechanism as may be available to the
parties.  Notwithstanding the foregoing, the Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
and this award by electronic means or to request your consent to participate in
the Plan or accept this award by electronic means.  You hereby consent to
receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

12.Entire Agreement.  This Agreement, together with the relevant Notice and the
Plan, contain the entire agreement between the parties with respect to the award
granted hereunder.  Any oral or written agreements, representations, warranties,
written inducements, or other communications made prior to the execution of this
Agreement with respect to the terms hereof shall be void and ineffective for all
purposes.

13.Amendment.  This Agreement may be amended from time to time by the Company in
its discretion; provided,  however, that  this Agreement may not be modified in
a manner that would have a materially adverse effect on you as determined in the
discretion of the Administrator, except as provided in the Plan or in a written
document signed by each of the parties hereto.

14.Section 409A.  This Agreement and the PSUs are intended to be exempt from
Section 409A of the Code under the “short-term deferral  rule” exemption.  The
preceding provision shall not be construed as a guarantee by the Company of any
particular tax effect of this Agreement and in no event shall the Company be
liable for any portion of any taxes, penalties, interest or other expenses that
may be incurred by you on account of non-compliance with Section 409A of the
Code.

15.No Obligation to Minimize Taxes.  The Company has no duty or obligation to
minimize the tax consequences to you of this award and shall not be liable to
you for any adverse tax consequences to you arising in connection with this
award.  You are hereby advised to consult with your own personal

5

WEST\275868881.1 

--------------------------------------------------------------------------------

 



tax, financial and/or legal advisors regarding the tax consequences of this
award and by signing the Notice, you have agreed that you have done so or
knowingly and voluntarily declined to do so.

16.Conformity with Plan.  This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan.  Inconsistencies
between this Agreement and the Plan shall be resolved in accordance with the
terms of the Plan.  In the event of any ambiguity in this Agreement or any
matters as to which this Agreement is silent, the Plan shall govern.

17.No Funding.  This Agreement constitutes an unfunded and unsecured promise by
the Company to issue shares of Stock or make payments in the future in
accordance with its terms.  You have the status of a general unsecured creditor
of the Company as a result of receiving this award.

18.Effect on Other Employee Benefit Plans.  The value of the awards under this
Agreement shall not be included as compensation, earnings, salaries, or other
similar terms used when calculating your benefits under any employee benefit
plan sponsored by the Company or any Affiliate, except as such plan otherwise
expressly provides.  The Company expressly reserves its rights to amend, modify,
or terminate any of the Company’s or any Affiliate’s employee benefit plans.

19.Governing Law.  The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Administrator relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Delaware, without regard to its provisions
concerning the applicability of laws of other jurisdictions.

20.Resolution of Disputes.  Any dispute or disagreement which shall arise under,
or as a result of, or pursuant to or relating to, this Agreement shall be
determined by the Administrator in good faith in its absolute and uncontrolled
discretion, and any such determination or any other determination by the
Administrator under or pursuant to this Agreement and any interpretation by the
Administrator of the terms of this Agreement, will be final, binding and
conclusive on all persons affected thereby.  You agree that before you may bring
any legal action arising under, as a result of, pursuant to or relating to, this
Agreement you will first exhaust your administrative remedies before the
Administrator.  You further agree that in the event that the Administrator does
not resolve any dispute or disagreement arising under, as a result of, pursuant
to or relating to, this Agreement to your satisfaction, no legal action may be
commenced or maintained relating to this Agreement more than twenty-four (24)
months after the Administrator’s decision.

21.Headings.  The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

22.Electronic Delivery of Documents.  By your signing the Notice, you (i)
consent to the electronic delivery of this Agreement, all information with
respect to the Plan and the PSUs, and any reports of the Company provided
generally to the Company’s stockholders; (ii) acknowledge that you may receive
from the Company a paper copy of any documents delivered electronically at no
cost to you by contacting the Company by telephone or in writing; (iii) further
acknowledge that you may revoke your consent to the electronic delivery of
documents at any time by notifying the Company of such revoked consent by
telephone, postal service or electronic mail; and (iv) further acknowledge that
you understand that you are not required to consent to electronic delivery of
documents.

{Glossary begins on next page}



6

WEST\275868881.1 

--------------------------------------------------------------------------------

 



GLOSSARY

(a)“Administrator” means the Board or such committee appointed by the Board to
administer the Plan.

(b)“Agreement” means this document, as amended from time to time, together with
the Plan which is incorporated herein by reference.

(c)“Cause” means (i) an act of fraud, intentional dishonesty or theft adversely
affecting the Company; (ii) noncompliance with the reasonable directives of the
Board or its designees (except by reason of death or Disability); (iii) an
allegation against you of discrimination by you based on race, sex, national
origin, religion, handicap or age which is prohibited by applicable law if the
Company has reason to believe any material portion of the allegations after an
investigation conducted in accordance with any applicable Company policy; (iv)
material violation by you of previously published Company policies and
procedures or the Plan or your agreements with the Company; or (v) your
conviction of a felony; provided, however, in the case of (ii) or (iv) above,
you will be provided with thirty (30) days written notice of such event, and you
will have ten (10) days to respond and/or propose a cure in writing.  If such
noncompliance or material violations are not capable of cure, or if such
noncompliance or material violations have not been cured within fifteen (15)
days after the date of such written proposal by you, Cause shall be deemed to
exist.

(d)“Code” means the Internal Revenue Code of 1986, as amended, and the Treasury
regulations and other guidance promulgated thereunder.

(e)“Company” means Inventure Foods, Inc. and its Affiliates, except where the
context otherwise requires.  “Company” means Inventure Foods, Inc. for purposes
of the definition of Change in Control.

(f)“Good Reason” means any of the following without your consent: (i) a material
diminution in your base compensation; (ii) a material diminution in your
authority, duties, or responsibilities; (iii) relocation of your principal place
of employment to a location more than 30 miles from the Company’s executive
offices in Phoenix, Arizona; or (iv) a material breach by the Company of its
material obligations under your employment agreement with the Company.  For
“Good Reason” to exist, you must provide notice to the Company of the existence
of one of the “Good Reason” conditions within 90 days after the initial
existence of the “Good Reason” condition, upon the notice of which the Company
shall have 30 days to remedy the condition.

(g)“Grant Date” means the effective date of a grant of PSUs made to you as set
forth in the relevant Notice.

(h)“Notice” means the statement, letter or other written notification provided
to you by the Company setting forth the terms of a grant of PSUs made to you.

(i)“Section 280G Event” means any payment or benefit on account of acceleration
of vesting under this Agreement to the extent that such payment or benefit or
portion thereof, when considered in combination with any other payments or
benefits in the nature of compensation contingent on a change in the ownership
or control of the Company (as defined in Section 280G of Code and the
regulations adopted thereunder) payable to you or for your benefit, may exceed
the maximum amount which the Company may pay or provide without loss of
deduction under Section 280G of the Code or which you may receive without
becoming subject to the tax imposed by Section 4999 of the Code.

(j)“You” or “Your” means the recipient of the PSUs as reflected on the
applicable Notice.  Whenever the word “you” or “your” is used in any provision
of this Agreement under

7

WEST\275868881.1 

--------------------------------------------------------------------------------

 



circumstances where the provision should logically be construed, as determined
by the Administrator, to apply to the estate, personal representative, or
beneficiary to whom the PSUs may be transferred by will or by the laws of
descent and distribution, the words “you” and “your” shall be deemed to include
such person.



8

WEST\275868881.1 

--------------------------------------------------------------------------------

 



EXHIBIT A

 

 

Performance Goals

The number of Target PSUs earned shall be determined by reference to the
Company’s EBITDA determined in accordance with GAAP as reported in the Company’s
financial statements.

The Performance Goal is achievement of cumulative Board-approved annual EBITDA
targets, as follows: [Year]—$[Dollar Amount];  [Year]—$[Dollar Amount]; and
[Year]—$[Dollar Amount] (each an “Annual Target”).  The cumulative three-year
EBITDA target for the Performance Period is $[Dollar Amount] (“EBITDA Target”).

Determining PSUs Earned

Except as otherwise provided in the Agreement, the number of PSUs earned with
respect to the Performance Period shall be determined as follows:

If the aggregate actual EBITDA for the three fiscal years ending in [Year]
(“Actual EBITDA”) is equal to or greater than the EBITDA Target, [PERCENTAGE]%
of the Target PSUs will be earned.

If the Actual EBITDA is less than the EBITDA Target, the number of Target PSUs
earned will be determined linearly from zero to [PERCENTAGE]%.  Specifically,
the number of Target PSUs earned will be determined by applying this formula:

PSUs Earned = Target PSUs x Actual EBITDA/EBITDA Target

The following Cumulative Performance Goals apply for Section 2 of the Agreement:

For an involuntary termination in [YEAR]:  EBITDA Target x [RATIO]

For an involuntary termination in [YEAR]:  EBITDA Target x [RATIO]

For a Change in Control in [YEAR]: Annual Target for [YEAR]

For a Change in Control in [YEAR]: Annual Target for [YEAR] + Annual Target for
[YEAR]

9

WEST\275868881.1 

--------------------------------------------------------------------------------